DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16th, 2021 has been entered.
 

Claim Objections
Claims 15, 19-21, 23, 24, 26, 27, and 32-47 are objected to because of the following informalities:  

	Claims 15, 19-21, 26, 27, 33, 40 and 41 contain semicolons.  It is suggested that the semicolons be followed by new lines to make the claims more readable.

Claim 15 states “the wearer” which should be “a wearer”.  
Claim 41 is objected to in an analogous manner.

Claims 19-21, 23, 24, 26, 27, and 32-47 are objected as being dependent on the above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19-21, 23, 24, 26, 27, and 32-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 

Claim 15 states “A system comprising a wearable device for outputting audio data, comprising an audio output device…” which is unclear.  It is unclear if the second “comprising” is referring to the system or the wearable device.  Similarly, the subsequent “further comprising” is unclear.  Also, in general the formatting of claim 15 makes the claim hard to read.  Although semicolons have been added, the claim is still in a single clumped paragraph.  It is suggested that the claim be properly indented and formatted so that the structure is clear.    It is suggested that multiple “and further comprising” statements be combined into as few as possible (such as one for “the wearable device further comprising” and one for “the system further comprising”).  Perhaps something similar to the following could be used:  
“A system comprising: 
a wearable device for outputting audio data, comprising:
an audio output device for outputting audio data, 
a memory for storing said audio data, 
a wireless communicator for receiving said audio data, and 
a mount for being wearably mounted such that said audio data is audible to the wearer, 
wherein said audio output device, said memory and said wireless communicator are attached to or formed with said mount; 
wherein said mount is adapted for being worn as an earring; 
comprising…”.
Claim 41 is rejected in an analogous manner.
Claims 19-21, 23, 24, 26, 27, 32-40, and 42-47 are rejected as being dependent on the above.

Claim 15 states “A system comprising a wearable device for outputting audio data” then refers to “audio data” again several times.  The instances of “said audio data” are clear if they are referring to the intimal mention of “audio data”.  However, subsequent mentions such as “an audio output device for outputting audio data” and “a user interface for receiving audio data” as well as the portion “wherein said schedule comprises a plurality of audio data outputs” are unclear.  It is unclear if these are referring to the same audio data or different.  Perhaps these need to be differentiated such as “received audio data” and “output audio data”.  Clarification is needed.
Claims 21 and 41 are rejected in an analogous manner.
Claims 19-21, 23, 24, 26, 27, 32-40, and 42-47 are rejected as being dependent on the above.

Claim 15 states “wherein said schedule comprises a plurality of audio data outputs” which is unclear.  It is unclear if this is referring to a plurality of audio data output channels, such as when the output audio is in stereo, or a plurality of output audio portions, such as songs.  Perhaps “wherein said schedule comprises a plurality of audio data output segments” better describes what is intended.

Claims 19-21, 23, 24, 26, 27, 32-40, and 42-47 are rejected as being dependent on the above.

Claim 15 refers to “the device” in “for being communicated to the device for being stored on said memory”.  However “a wearable device”, an audio output device”, and “a computational device” had been previously mentioned.  It is unclear which device is being referred to. 
Claim 41 is rejected in an analogous manner.
Claims 19-21, 23, 24, 26, 27, 32-40, and 42-47 are rejected as being dependent on the above.

Regarding claim 33, the claim refers to “a schedule” which is unclear.  It appears this is the schedule already mentioned.  It is not clear if claim 33 actually adds anything not already mentioned.

Claim 35 is dependent on claim 16 which is cancelled making its scope unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 7206429 B1) in view of Swanson (US 20140270227 A1) and Goldstein (US 20080031475 A1).
 
Regarding claim 41, Vossler discloses a system comprising a wearable device (100 of figure 1A) for outputting audio data (broadly read as outputting any type of audio data), comprising an audio output device for outputting audio data (speaker, 440 of figure 4), a memory (420) for storing said audio data, a wireless communicator (figure 5, RF transceiver connected to 543) for receiving said audio data, and a mount (120 of figures 1A and 1B) for being wearably mounted such that said audio data is audible to the wearer (column 2 lines 36-43), wherein said audio output device, said memory and said wireless communicator are attached to or formed with said mount (see figure 1A, all items are attached together); wherein said mount is adapted for being worn as an earring (column 2 lines 36-43); further comprising a housing (110, see figures 1A and 1B) for housing said audio output device (440, column 2 lines 26-35) and said wireless communicator (see column 3 lines 46-53, housed in 110, 120, or similar to 130-150), wherein said housing is physically attached to (see figure 1A, all items are attached together) or integrably formed with said mount, further comprising a computational device (computer, see column 3 lines 25-33), said computational device comprising a wireless communicator (paired Bluetooth) for communicating with said wireless communicator of the wearable device.
Vossler is silent as to managing software or playing in a random order.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the managing software of Swanson in the system of.  The motivation for doing so would have been to control and selectively get the audio data to the wearable device.  Therefore, it would have been obvious to combine Swanson with Vossler to obtain the invention as specified in claim 15.
Goldstein discloses a system comprising a wearable device (figure 5A earpiece 500) for outputting audio data, wherein a plurality of audio data outputs (“pieces of audio content” see paragraph [0083])) are output according to a random order (shuffle feature, see paragraph [0083]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the random order of Goldstein in the system of Vossler and Swanson for the benefit of surprising the user or removing the need for the user to choose.  Therefore, it .


Response to Arguments
Applicant's arguments filed February 16th, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J SUTHERS/Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654